         Case 1:10-cv-01564-RC Document 167 Filed 09/13/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                )
 RONDA L. DAVIS, et al.                         )
                                                )
                Plaintiffs,                     )
                                                )          Civil Action No. 10-1564 (RC)
                        v.                      )
                                                )
 DISTRICT OF COLUMBIA,                          )
                                                )
                Defendant.                      )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s August 23, 2019 Minute Order, the Parties have conferred and

submit this Joint Status Report, which includes a proposed schedule to govern further proceedings.

                                   PROPOSED SCHEDULE

       Defendant the District of Columbia’s Position

       Defendant the District of Columbia (the District) is still considering whether to file a

petition for writ of certiorari to the United States Supreme Court—due 90 days from the D.C.

Circuit’s August 14, 2019 denial of the District’s petition for rehearing en banc—and therefore

requests, in the interest of judicial economy, that the Court stay these proceedings until November

13, 2019, one day after the deadline for the District to file such petition. The District further

requests that the Court order the Parties to file a Joint Status Report by November 13, 2019.

       If the Court denies the District’s request for a stay, the District requests that the Court

permit it to file a renewed motion for summary judgment on the sole remaining issue in Phase I of

the case: whether plaintiffs can establish a prima facie case in support of their disparate impact

challenge to the Child and Family Services Agency’s (CFSA) 2010 reduction in force (RIF)—

specifically, whether plaintiffs can establish that the alleged practices by which CFSA

implemented the RIF had a statistically significant racial impact. See Cir. Op. at 6 (“The court
           Case 1:10-cv-01564-RC Document 167 Filed 09/13/19 Page 2 of 3




bifurcated discovery and pretrial motions, limiting the first stage to the ‘existence and statistical

validity of group-based disparities caused by’ the practices challenged on disparate impact grounds

….”); 22 (“If on remand plaintiffs clear the statistical hurdle, the parties will have an opportunity

after appropriate discovery to address whether the Agency’s execution of the reduction in force

was justified by business necessity”). The governing briefing schedule should be as follows: the

District’s renewed motion for summary judgment is due by November 18, 2019, plaintiffs’

opposition is due by January 27, 2020, and the District’s reply is due by February 17, 2020.

       If the Court grants the District’s request for a stay, the District does not believe a briefing

schedule should be entered.

       Plaintiffs’ Position

       Plaintiffs propose that the Parties proceed with briefing on the question for which the Court

of Appeals remanded to the District Court. Plaintiffs also intend to cross-move for summary

judgment. Assuming this court does not grant a stay of proceedings, the proposed briefing schedule

is as follows:

       Parties’ opening briefs due: November 18, 2019

       Parties’ opposition briefs due: January 27, 2020

       Parties’ reply briefs due: February 17, 2020

       Assuming this court does grant a stay of proceedings, the proposed briefing schedule is as

follows:

       Parties’ opening briefs due: December 18, 2019

       Parties’ opposition briefs due: February 12, 2020

       Parties’ reply briefs due: March 3, 2020




                                                 2
        Case 1:10-cv-01564-RC Document 167 Filed 09/13/19 Page 3 of 3




Dated: September 13, 2019.                           Respectfully submitted,

/s/ Aderson Francois                                 KARL A. RACINE
Aderson Francois (498544)                            Attorney General for the District of Columbia
Georgetown Law Civil Rights Clinic
600 New Jersey Ave., NW                              TONI MICHELLE JACKSON
Washington, DC 20001                                 Deputy Attorney General
(202) 662-9065                                       Public Interest Division
aderson.francois@georgetown.edu
                                                     /s/ Fernando Amarillas
Counsel for plaintiffs Boler, Brown, Byrd,           FERNANDO AMARILLAS (974858)
Carthens, R. Davis, S. Davis, Evans, Farrar,         Chief, Equity Section
Fields, Francis, Guion, Hunter, C. Johnson,
Jordan, Kagha, Khan, King, Lagares, Lee,             /s/ Michael A. Tilghman II
Mims, Mueey, Moore, Morris, Odaka,                   MICHAEL A. TILGHMAN II (988441)
Ogokeh, Randolph, Robinson, Smart,                   ROBERT RICH (1016908)
Stanfield, Tibbs, Walker, Washington, R.             Assistant Attorneys General
Williams, and W. Williams                            441 Fourth Street, NW, Suite 630 South
                                                     Washington, D.C. 20001
/s/ Donald Temple II                                 (202) 727-6247
Donald Temple (408749)                               (202) 741-8776 (fax)
Temple Law Offices                                   michael.tilghman@dc.gov
1310 L Street, NW, Suite #750
Washington, DC 20005                                 Counsel for Defendant
(202) 628-1101
dtemplelaw@gmail.com

Counsel for plaintiffs Gray, Hailes, and Kelly




                                                 3
